DETAILED ACTON
Claims 1-14 are pending examination in this Office action.
Claims 1 and 9 are independent.
This action is non-final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“data obtaining module configured to obtain the first facility operation data” in claim 1,
“work identification module configured to identify work that is performed in the facility” in claim 1, 
“output module configured to output information” in claim 1, 
“evaluation module configured to identify work that requires improvement” in claim 2,
“accumulation module being configured to accumulate the work analysis data” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “data obtaining module configured to obtain the first facility operation data” in claim 1, “work identification module configured to identify work that is performed in the facility” in claim 1, “output module configured to output information” in claim 1, “evaluation module configured to identify work that requires improvement” in claim 2, “accumulation module being configured to accumulate the work analysis data” in claim 6.invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 8 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 and 14 recite wherein the work is performed during shutdown of the one of the plurality of machines.  It is unclear how work may be performed during a shutdown.  One of ordinary skill in the art would normally understand that no work is being performed during a machine shutdown.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to ab abstract idea without significantly more. The claim(s) are directed to examining camera data (either still or video images) to identify work and objects from the camera data and outputting work flow information.  The practices of examining camera data and identifying objects and work from the data and generating work flow information from the inspection of camera data can be performed mentally by a person of ordinary skill in the art examining the camera data.
	Specifically, claims 1 and 9 includes: a data obtaining module configured to obtain the first facility operation data; a work identification module configured to identify work that is performed in the facility, based on the image included in the first facility operation data; and an output module configured to output information that is generated based on a result of processing of the work identification module, wherein the work identification module is configured 
	This judicial exception is not integrated into a practical application because the additional elements.  Claims 1 and 9 further includes the additional element(s) of using a camera to generate facility operation data and a computer for obtaining and analyzing data.  The camera is presented as a generic camera performing generic camera functionality (to generate facility data by taking pictures or video) such that it amounts to no more than mere instructions to apply the exception using a generic camera.  Similarly, the claims involve a generic computer to obtain and analyze data and is presented as a generic computer performing generic computer functionality such that it amounts to no more than mere instructions to apply the exception using a generic computer.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computer and a generic camera amount to no more than mere instructions to apply the exception using a 
Claims 2 and 10 further require the computer to store information and to evaluate time-series information to identify work that requires improvement.
The evaluation of data to identify work that requires improvement can be performed mentally by one of ordinary skill in the art and thus forms part of the abstract idea.
The storage of data by the computer is a generic computer function and is not sufficient to integrate the abstract idea into a practical application and is further insufficient to amount to significantly more than the abstract idea.  
Consequently, the claim(s) is/are not patent eligible.
Claims 3, 6, 7, 11 and 7 further include a sensor and a server and additionally discloses executing analysis processing and identifying work based on the analysis. The practice of executing analysis processing and identifying work based on the analysis can be performed mentally by one of ordinary skill in the art and thus forms part of the abstract idea.
The use of sensors in the system merely amounts to the introduction of generic hardware (a sensor) to perform generic functionality associated with a sensor (measuring values indicating the states of machines).  The generic functionality is not sufficient to integrate the abstract idea into a practical application and is further insufficient to amount to significantly more than the abstract idea.  
The server is similarly recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Consequently, the claim(s) is/are not patent eligible.
Claims 4, 5, 12 and 13 further requires the computer to store information and to identify work by referring to determination criterion.

The storage of data by the computer is a generic computer function and is not sufficient to integrate the abstract idea into a practical application and is further insufficient to amount to significantly more than the abstract idea.  
Consequently, the claim(s) is/are not patent eligible.
Claims 8 and 14 further disclose that a work is performed by running the one of the machines and a work that is performed during shutdown of the plurality of machines. This additional element merely defines a field of use for the invention and is not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Consequently, the claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 9, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Baier, et al. (US Patent Publication 2009/0088875 A1)
Regarding claim 1, Baier, teaches a computer system, which is configured to monitor a running state of a facility that includes a plurality of machines [0109, FIGS. 21 and 22] 0153-054, Fig 44; the system 4400 includes a plurality of machines 4410 (Machine 1 through Machine R) at least a subset of which are operatively coupled in a manner so as to share data between each other as well as a host computer 420 . . . the host computer uses an optimization program to control the machines];
the facility including at least one camera [0111-0113; real time monitoring for the industrial automation environment with a set of cameras 2304],
[0111-0113; real time monitoring for the industrial automation environment with a set of cameras 2304], the computer system comprising:
a data obtaining module configured to obtain the first facility operation data [111-0113];
a work identification module configured to identify work that is performed in the facility, based on the image included in the first facility operation data [0073-0074; the visualization system include a context component 104 and AI component and a state identification component (state identifier) . . . state identifier 204 can identify or determine available resources] [0099; display objects are identified provided, selected or retrieved] [0172; display objects that are relevant given the set of evidence are identified] [0176; objects are identified (device, equipment part, nut, both washer, tool, component, etc.)]; and
an output module configured to output information that is generated based on a result of processing of the work identification module, wherein the work identification module is configured to: identify an object included in the image to generate first analysis data, which includes information about the object [0181; once the object is identified, information (e.g., type age, history, warranty, documentation, order info., maintenance info., etc.) can be retrieved and made available to the user . . . an object is identified (and optionally analyzed) by a surface based computing application];
identify the work based on the first analysis data [0181; once the object is identified, information (e.g., type age, history, warranty, documentation, order info., maintenance info., etc.) can be retrieved and made available to the user . . . an object is identified (and optionally analyzed) by a surface based computing application]; and 
state identifier 204 can identify or determine available resources (e.g., service providers, hardware, software, devices, systems, networks, etc.) State information (e.g., work performed, tasks, goals, priorities context communications, requirements of communications, currently used resouces, available resources. etc.], and
wherein the output module is configured to output at least one of time-series information that indicates a flow of the work related to one of the plurality of machines, or statistical information of the work related to the one of the plurality of machines, by using the work analysis data [0073, 0074; use monitored equipment to optimize work flow] [0079; system 100 provides for a rich customized visualization in an industrial automation environment that can be a function of a subset of the following factors: entity context, work context, information content, entity, goals, system optimization, work-flow optimization, rendering device capabilities, etc.] [Fig 42, 0139, 140; system 4200 facilitates aggregating rich visualization of an industrial automation environment coupled with real-time or static workflow information . . . workflow information can be presented concurrently to provide a user with a deep understanding of how production state and business state inter-depend] [0150, 0153; workflow component binds workflow information to industrial automation] [0162].
Regarding claim 2, Baier teaches the computer system according to claim 1,
wherein the computer system is configured to hold measure performance information for storing at least one of a measure that has been taken to improve productivity of the facility, and a measure feasible in the facility [0149] [0153; the machines may comprise sensors ] [0154; on expected demand or workload or a probabilistic estimate of future workload or demand. Similarly, expected environment (e.g. temperature, pressure, vibration, . . . ) information and possible expected damage information may be considered in establishing the predicted future state of the system. Undesirable future states of the system may be avoided or deferred through a suitable change in the control while achieving required operating objectives and optimizing established operational and business objectives. Moreover, it is to be appreciated that data relating to subsets of the machines can be aggregated so as to provide for data relating to clusters of machines—the cluster data can provide for additional insight into overall system performance and optimization.], and
wherein the computer system further comprises an evaluation module configured to identify work that requires improvement based on the time-series information, identify an applicable measure based on the measure performance information, and output information about the identified measure [0149, 0153, 0145].
Regarding claim 9, Baier teaches a facility monitoring method, which is executed by a computer system to monitor a facility that includes a plurality of machines [0109, FIGS. 21 and 22] [0153-0154, Fig 44; the system 4400 includes a plurality of machines 4410 (Machine 1 through Machine R) at least a subset of which are operatively coupled in a manner so as to share data between each other as well as a host computer 420 . . . the host computer uses an optimization program to control the machines],
the computer system including at least one computer [0053] [host computer 420],
the facility including at least one camera [0111-0113; real time monitoring for the industrial automation environment with a set of cameras 2304],
[0111-0113; real time monitoring for the industrial automation environment with a set of cameras 2304], the facility monitoring method including:
a first step of obtaining, by the at least one computer, the first facility operation data 0111-0113; real time monitoring for the industrial automation environment with a set of cameras 2304];
a second step of identifying, by the at least one computer, an object that is included in the image to generate first analysis data, which includes information about the object data [0181; once the object is identified, information (e.g., type age, history, warranty, documentation, order info., maintenance info., etc.) can be retrieved and made available to the user . . . an object is identified (and optionally analyzed) by a surface based computing application];
a third step of identifying, by the at least one computer, work that is performed in the facility, based on the first facility operation data [0073-0074; the visualization system include a context component 104 and AI component and a state identification component (state identifier) . . . state identifier 204 can identify or determine available resources] [0099; display objects are identified provided, selected or retrieved] [0172; display objects that are relevant given the set of evidence are identified] [0176; objects are identified (device, equipment part, nut, both washer, tool, component, etc.)];
a fourth step of generating, by the at least one computer, work analysis data, which associates the identified work, a period in which the work has been performed, and at least one of the plurality of machines that is related to the work with one another [0074; state identifier 20-4 can identify or determine available resources (e.g., service providers, hardware, software, devices, systems, networks, etc.) State information (e.g., work performed, tasks, goals, priorities context communications, requirements of communications, currently used resouces, available resources. etc.]; and
a fifth step of outputting, by the at least one computer, at least one of time-series information that indicates a flow of the work related to one of the plurality of machines, or statistical information of the work related to the one of the plurality of machines, by using the work analysis data [0181; once the object is identified, information (e.g., type age, history, warranty, documentation, order info., maintenance info., etc.) can be retrieved and made available to the user . . . an object is identified (and optionally analyzed) by a surface based computing application] [0073, 0074; use monitored equipment to optimize work flow] [0079; system 100 provides for a rich customized visualization in an industrial automation environment that can be a function of a subset of the following factors: entity context, work context, information content, entity, goals, system optimization, work-flow optimization, rendering device capabilities, etc.] [Fig 42, 0139, 140; system 4200 facilitates aggregating rich visualization of an industrial automation environment coupled with real-time or static workflow information . . . workflow information can be presented concurrently to provide a user with a deep understanding of how production state and business state inter-depend] [0150, 0153; workflow component binds workflow information to industrial automation] [0162].
Regarding claim 10, Baier teaches the facility monitoring method according to claim 9, wherein the computer system is configured to hold measure performance information for storing at least one of a measure that has been taken to improve productivity of the facility, and a measure feasible in the facility [0149] [0153; the machines may comprise sensors ] [0154; on expected demand or workload or a probabilistic estimate of future workload or demand. Similarly, expected environment (e.g. temperature, pressure, vibration, . . . ) information and possible expected damage information may be considered in establishing the predicted future state of the system. Undesirable future states of the system may be avoided or deferred through a suitable change in the control while achieving required operating objectives and optimizing established operational and business objectives. Moreover, it is to be appreciated that data relating to subsets of the machines can be aggregated so as to provide for data relating to clusters of machines—the cluster data can provide for additional insight into overall system performance and optimization.], and
wherein the facility monitoring method further includes; a step of identifying, by the at least one computer, work that requires improvement, based on the time-series information [0149, 0153, 0145]; and
a step of identifying, by the at least one computer, an applicable measure based on the measure performance information, and outputting information about the identified measure [0149, 0153, 0145].
Regarding claim 8, Baier teaches the computer system according to claim 1, wherein the work includes a work that is performed by running the one of the plurality of machines and a work that is performed during shutdown of the one of the plurality of machines [0145, 0154].
Regarding claim 14, Baier teaches the facility monitoring method according to claim 9, wherein the work includes a work that is performed by running the plurality of machines and a work that is performed during shutdown of the one of the plurality of machines [0145, 0154].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baier, et al. (US Patent Publication 2009/0088875 A1) in view of Saito, et al. (US Patent Publication 2012/0084031 A1).
Regarding claim 3, Baier teaches the computer system according to claim 1, and Baier further teaches 	
wherein the facility includes at least one sensor, the at least one sensor being configured to measure a value that indicates at least one of a state of the at least one of the plurality of machines and an environment around the at least one of the plurality of machines [0054; captured data and events can include user data, device data, environment data, data from sensors, sensor data],
data captured from the sensor], and identify the work based on a combination of the first analysis data and the second analysis data (data derived from the sensor) [0054; the captured data may be sensor data] [0074; state identifier 204 can identify or determine available resources (e.g., service providers, hardware, software, devices, systems, networks, etc.) State information (e.g., work performed, tasks, goals, priorities context communications, requirements of communications, currently used resouces, available resources. etc., based on the captured data].
but may not explicitly teach wherein the data obtaining module is configured to obtain the second facility operation data, and wherein the work identification module is configured to: execute analysis processing that uses the second facility operation data to generate second analysis data, which indicates a given event in the facility.  Effectively, Baier teaches the use of sensor data, but may not explicitly teach that in combination with the camera data, it is used to identify a work.
Saito teaches a similar system wherein the facility includes at least one sensor, the at least one sensor being configured to measure a value that indicates at least one of a state of the at least one of the plurality of machines and an environment around the at least one of the plurality of machines [0122; the equipment operation state measurer may determine a stop cause and the like based on information input from an external sensor.  In the present embodiment . . .a configuration that employs a temperature sensor as the above sensor to acquire temperature information (state information) of an object piece of equipment],
wherein the at least one sensor is configured to generate second facility operation data, which includes the measured value [0122, 0129],

wherein the work identification module is configured to: execute analysis processing that uses the second facility operation data to generate second analysis data, which indicates a given event in the facility [0122; the equipment operation state measurer may determine a stop cause and the like based on information input from an external sensor.  In the present embodiment . . .a configuration that employs a temperature sensor as the above sensor to acquire temperature information (state information) of an object piece of equipment] [0129; descriptions are provided for a configuration that acquires vibration information (state information) of an object piece of equipment using a vibration sensor and determines a stop cause (determines work being performed from the sensor data]; and
identify the work based on a combination of the first analysis data and the second analysis data [0122; the equipment operation state measurer may determine a stop cause and the like based on information input from an external sensor.  In the present embodiment . . .a configuration that employs a temperature sensor as the above sensor to acquire temperature information (state information) of an object piece of equipment] [0129, 0135, 0156].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Baier and Saito.  Baier teaches visualizing a manufacturing operation and corresponding workflow by using a camera and sensor system to monitor a manufacturing process and output time-series information that indicates a work-flow for machines in the manufacturing facility.  Saito teaches another system for managing a manufacturing process and further provides details for using measured values from the sensor in combination with the data from Baier to identify objects and work processes.  One of ordinary skill 
Regarding claim 7, Baier in view of Saito teaches the computer system according to claim 3, and Baier teaches further comprising:
 a server [Fig 63; 6312], which couples the at least one sensor and the at least one camera to each other [Fig 63; data 6334], and 
which includes the data obtaining module, the work identification module [0073-0074; the visualization system include a context component 104 and AI component and a state identification component (state identifier) . . . state identifier 204 can identify or determine available resources] [0099; display objects are identified provided, selected or retrieved] [0172; display objects that are relevant given the set of evidence are identified] [0176; objects are identified (device, equipment part, nut, both washer, tool, component, etc.)], and 
the output module [Fig 63; output device(s)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Baier and Saito for the same reasons as disclosed above.
Regarding claim 11, Baier teaches the facility monitoring method according to claim 9, 
wherein the facility includes at least one sensor, the at least one sensor being configured to measure a value that indicates at least one of a state of the at least one of the plurality of machines and an environment around the at least one of the plurality of machines [0054; captured data and events can include user data, device data, environment data, data from sensors, sensor data],
data captured from the sensor], and identify the work based on a combination of the first analysis data and the second analysis data (data derived from the sensor) [0054; the captured data may be sensor data] [0074; state identifier 204 can identify or determine available resources (e.g., service providers, hardware, software, devices, systems, networks, etc.) State information (e.g., work performed, tasks, goals, priorities context communications, requirements of communications, currently used resouces, available resources. etc., based on the captured data], and
wherein the third step includes a step of identifying, by the at least one computer, the work based on a combination of the first analysis data and the second analysis data (data derived from the sensor) [0054; the captured data may be sensor data] [0074; state identifier 204 can identify or determine available resources (e.g., service providers, hardware, software, devices, systems, networks, etc.) State information (e.g., work performed, tasks, goals, priorities context communications, requirements of communications, currently used resouces, available resources. etc., based on the captured data], but may not explicitly teach wherein the first step includes a step of obtaining, by the at least one computer, the second facility operation data and wherein the second step includes a step of executing, by the at least one computer, analysis processing that uses the second facility operation data to generate second analysis data, which indicates a given event in the facility.
Saito further teaches the facility monitoring method according to claim 9,
wherein the facility includes at least one sensor, the at least one sensor being configured to measure a value that indicates at least one of a state of the at least one of the plurality of machines and an environment around the at least one of the plurality of machines [0122; the equipment operation state measurer may determine a stop cause and the like based on information input from an external sensor.  In the present embodiment . . .a configuration that employs a temperature sensor as the above sensor to acquire temperature information (state information) of an object piece of equipment],
wherein the at least one sensor is configured to generate second facility operation data, which includes the measured value [0122, 0129],
wherein the first step includes a step of obtaining, by the at least one computer, the second facility operation data, wherein the second step includes a step of executing, by the at least one computer, analysis processing that uses the second facility operation data to generate second analysis data, which indicates a given event in the facility [0122; the equipment operation state measurer may determine a stop cause and the like based on information input from an external sensor.  In the present embodiment . . .a configuration that employs a temperature sensor as the above sensor to acquire temperature information (state information) of an object piece of equipment] [0129; descriptions are provided for a configuration that acquires vibration information (state information) of an object piece of equipment using a vibration sensor and determines a stop cause (determines work being performed from the sensor data]; and
wherein the third step includes a step of identifying, by the at least one computer, the work based on a combination of the first analysis data and the second analysis data [0122; the equipment operation state measurer may determine a stop cause and the like based on information input from an external sensor.  In the present embodiment . . .a configuration that employs a temperature sensor as the above sensor to acquire temperature information (state information) of an object piece of equipment] [0129, 0135, 0156].
.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baier, et al. (US Patent Publication 2009/0088875 A1) in view of Saito, et al. (US Patent Publication 2012/0084031 A1) in view of Man (US Patent Publication 2019/0236370 A1).
Regarding claim 6, Baier in view of Saito teaches the computer system according to claim 3, but may not explicitly teach, further comprising:
an edge device, which couples the at least one sensor and the at least one camera to each other, and which includes the data obtaining module and the work identification module; and
a server, which is coupled to the edge device, and which includes an accumulation module and the output module, the accumulation module being configured to accumulate the work analysis data.
However, Man teaches a similar computer system and further teaches:
an edge device [Fig 1., computer 110], which couples the at least one sensor [Fig 1., sensors 106A 106B] and the at least one camera to each other [Fig 1., 102A, 102B, 104A and 104B], and which includes the data obtaining module and the work identification module [Fig 1; data collector 110B and Machine Learning Processor and Data analyzer 110C/110D]; and
a server, which is coupled to the edge device, and which includes an accumulation module and the output module, the accumulation module being configured to accumulate the work analysis data [0103; central server receives and analyzes data].

Regarding claim 7, Baier in view of Saito teaches the computer system according to claim 3, and Man teaches further comprising:
 a server [Fig 1., computer 110], which couples the at least one sensor [Fig 1., sensors 106A 106B] and the at least one camera to each other [Fig 1., 102A, 102B, 104A and 104B, and which includes the data obtaining module, the work identification module, and the output module [Fig 1; data collector 110B and Machine Learning Processor and Data analyzer 110C/110D].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Man with Baier and Saito for the same reasons as disclosed above.


Allowable Subject Matter
Claims 4, 5, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Baier and Saito teach identification of objects and work processes in an industrial setting using a camera and sensors to perform the identification.  Similarly, Michalscheck, et al. (US Patent Publication 2016/0282858 A1) teaches monitoring a facility with a camera to monitor processes performed by workers.  However, none of the relevant prior art references teach: wherein the computer system is configured to hold determination criterion information for storing a determination criterion, which associates the work with a combination that has, as an element, at least one of an event related to the at least one of the by the at least one computer machines or an object, and wherein the third step includes a step of identifying, by the at least one computer, the work by referring to the determination criterion information with a combination that has, as an element, at least one of the first analysis data or the second analysis data as a search key.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Michalscheck, et al. (US Patent Publication 2016/0282858 A1) – teaches using cameras to monitor a facility and using the camera to identify the work being performed by workers, control machines and ensure safety processes are being exercised.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115